ACCEPTED
                                                                                             03-14-00561-CV
                                                                                                     3961097
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                       1/30/2015 10:28:16 AM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                NO.03-14-00561-CV

       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                KEVIN BIERWIRTH                     1/30/2015 10:28:16 AM
                                     Appellant                          JEFFREY D. KYLE
                                                                             Clerk
                                           v.

              FEDERAL NATIONAL MORT AGE ASSOCIATION
                             Appellee.



           APPELLANT'S      MOTION TO EXTEND TIME FOR FILING
                             APPELLANT'S BRIEF

TO THE HONORABLE             COURT OF APPEALS,;,

      Kevin Bierwirth, Appellant, moves this Court to grant an extension of time

to file Appellant's Brief, and respectfully states:

       1. Appellant's Brief was due on January 20,2015.

      2.    Appellant seeks a forty day extension of time to file Appellant's Brief

from the due date of the filing of the Brief, which would make Appellant's Brief

due on or before March 2, 2015.

      4.      This extension of time is necessary because Appellant, requires an

additional Reporter's record, which he is in the process of ordering.

      5.      The reporter's record transcribes events at the trial, but the trial court

heard, at a later date, an additional petition for writ of reentry. Appellant requires

the record in order to submit a complete brief.
       6.    This is the first extension of time Appellant has sought for the filing

his brief.


       For these reason, Kevin Bierwirth requests that this court render an order




                                              Austin, Texas 78750
                                              (512) 825-0331




                      CERTIFICATE OF CONFERENCE

       On January 29, 2015, an attempt was made to confer with Jeffrey B. Lewis,

attorney for the Appellee, in order to confer as to the extension but was unable to

reach Mr. Lewis.




                         CERTIFICATE OF SERVICE

      On January 29, 2015, a copy of the attached motion for extension of time
was sent by U. S. Postal Service to:

       Jeffrey B. Lewis
       10333 Richmond Ave. Ste. 550
       Houston, TX 77042